ARMSTRONG, J.,
dissenting.
Defendant assigns as error the trial court’s exclusion of police department use-of-force policy orders based on his argument that those policies were relevant to show the officers’ bias. However, in my view, defendant’s argument on appeal misapprehends the scope of the trial court’s ruling. The trial court’s ruling—which is the only ruling to which defendant assigns error—was narrowly focused on defendant’s bare pretrial request to admit the use-of-force policy orders themselves, presumably as exhibits to be used at trial. Defendant did not attempt to admit evidence of the officers’ knowledge of the use-of-force policies or evidence that the officers had a motive to testify about their conduct in a manner that comported with those policies, and, consequently, the trial court never made a ruling preventing defendant from doing that. As a result, defendant’s arguments on appeal are not directed at any ruling that the trial court actually made, and I would affirm. Accordingly, I dissent.
The majority and Judge Egan’s dissent adequately relate the facts of this case, so I do not repeat them here. Instead, I focus on the pretrial proceedings that resulted in the ruling that defendant challenges on appeal.
Before trial, defendant filed a “motion to admit use of force policies.” In that motion, defendant requested an order from the court
“allowing evidence of the Coos County Sheriffs Office General Order 4.03 on ‘Use of Force’ effective 5/01/09, as revised or updated at any later date, and the ‘Less Lethal Policy,’ General Order 4.04 effective 5/01/09, as revised or updated at any later date, as well as any comparable policy or directive of the Bandon Police Department.”
His stated ground for the motion was that
“ [i] t would be important for the jury to know whether these multiple [firearm] discharges were in compliance with the policies of the applicable department in determining whether the defendant in fact menaced the officers, or whether the charges were filed as a means to justify the use of deadly force by the officers.”
Thus, defendant only requested that the trial court enter an order admitting the identified policies themselves for *562use as direct evidence in the menacing case against defendant. Notably, defendant did not seek in his written motion to admit the policies as impeachment evidence. Defendant’s failure to make such a request was in stark contrast to his motion in limine to admit evidence of his tort claim notice against the public entities that employed the officers. In that motion, defendant specifically argued that the evidence of the tort claim notice was admissible “to show the jury that the officers have an interest or bias in claiming that the defendant had menaced them, since if true, that would defeat the civil lawsuit.”
The state’s response to defendant’s motion to admit the use-of-force policies also was focused on the admissibility of the policies themselves because that is what defendant requested. The state argued that the policies were irrelevant to whether defendant had menaced the officers because that crime requires proof of defendant’s state of mind and not the officers’ state of mind. The state also argued that, to the extent defendant would seek to use the policies as impeachment evidence (although defendant did not make that request), the policies were irrelevant and unfairly prejudicial because the applicable standard for the use of deadly force is statutory and not contained in the policies.
At an omnibus hearing, the trial court took up defendant’s motion to admit the use-of-force polices, asking if any party had testimony relevant to that motion, but neither defendant nor the state did. The trial court then engaged in the following colloquy with defendant:
“THE COURT: * * * what does the State’s [sic] use of force policies have to do with the question of whether or not the Defendant was guilty of menacing? Because wouldn’t the use of force policies indicate simply issues relating to the police’s response to his claimed menacing?
“ [Defendant]: Correct. And, our position would be that it was an overreaction or over—non [-] authorized response.
“THE COURT: So, in that context he menaced them less somehow, if he did it at all?
“[Defendant]: Our position would be he didn’t menace them at all.
*563“THE COURT: So then the use of force policies have nothing to do with it?
“ [Defendant]: Right. But they should not be allowed to use any force.
“THE COURT: But that is never the question in this case. The question isn’t how much force the police used or anything of that nature. The question is, did your client menace anybody? Unless he’s going to claim he was menacing people in self-defense?
“[Defendant]: No.
“THE COURT: Okay.
“[Defendant]: He’ll say there was no menacing whatsoever.
“THE COURT: Okay. So, I don’t see how the use of force policies have any bearing on the case at all.
“Do you have any other argument?
“ [Defendant]: I think it kind of ties in with our related argument regarding the civil suit that they did in fact violate the use of force policies in this situation and—
“THE COURT: (Interposing) But, we’re not going to try the civil case here.
“[Defendant]: Correct. I am—well, I understand that. That—as—there’s going to be a claim that [defendant] menaced them to justify the use of force. That’s essentially the story.
“THE COURT: So, they made up a story, phonied up a call to 9-1-1 so they could go shoot him?
“[Defendant]: Negative. Or rather, it was more that they made a claim that [defendant] was threatening them with a firearm when [defendant] was not, to justify their use of force in this case.
“THE COURT: But that’s still a question this jury will never get to because if they agree with him that he didn’t menace anybody, they find him not guilty and we’re done. So, [the] use of force question has no bearing on it.
“Anything else?
“ [Defendant]: That’s the only—all the argument that I have, Your Honor.
*564“THE COURT: I’ll deny the motion to admit use of force policies.”
As demonstrated by the colloquy with the court, and in conformance with his written motion, defendant sought to admit the policies themselves as direct evidence that defendant did not, in fact, menace the officers, based on a theory that the officers only brought the charges against defendant to justify their use of force.
In denying defendant’s motion to admit the use-of-force policies, the trial court was thus denying defendant’s request to admit the policies themselves as evidence in the case. The court’s written order confirms that that is what the trial court understood it was doing. That written order succinctly stated: “Defendant’s Motion to Admit Use of Force Policies: DENIED.”
On appeal, defendant argues that the trial court erred because the use-of-force polices were relevant to impeach the truthfulness of the officers’ testimony. In particular, defendant argues that the trial court’s ruling prevented him from exploring at trial whether the officers had a motive to testify dishonestly to avoid an unreasonable-use-of-force claim. The difficulty with defendant’s argument is that it misapprehends what the trial court ruled below. As set out at length above, the trial court denied only defendant’s attempt to admit the use-of-force policies themselves as direct evidence in the menacing case. Defendant never requested that the trial court allow him to use the policies in an effort to impeach the officers’ testimony (as opposed to admitting the policies themselves)—viz., defendant never attempted to question the officers about their knowledge of the policies or the consequences that they might face if they violated the policies—and never made an attempt to supply an adequate foundation for admission of the policies themselves as impeachment evidence. As a result, the trial court never made a ruling that prohibited defendant from doing those things. Seeking pretrial to admit the use-of-force policies as evidence is a substantively different request from seeking to impeach witness testimony through questioning that is based on the policies. Because the trial court never *565made the ruling that defendant now seeks to challenge on appeal, I would affirm.
Accordingly, I dissent.